Citation Nr: 1417468	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  11-02 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure and asbestos exposure.  

2.  Entitlement to service connection for a smooth enlarged prostate, to include as due to herbicide exposure and asbestos exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to May 1973.  Receipt of the Combat Action Ribbon is indicated by the record.

These matters come before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in November 2012.  The record contains a transcript of that hearing.  Additionally, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).  As the Board is remanding these claims, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this newly submitted evidence before readjudicating the claims.   

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

The Veteran contends that his diagnosed COPD and smooth enlarged prostate are related to his military service, specifically from exposure to asbestos while serving aboard the USS Cone.  See the November 2012 Board hearing transcript, page 3.  He alternatively contends that his diagnosed COPD and smooth enlarged prostate are related to exposure to herbicides, in particular when the USS Cone docked at the Da Nang harbor in Vietnam and he went ashore to obtain supplies.  See id., pgs. 9-10.  The Board notes that the Veteran's service treatment records are absent complaints of or treatment for COPD and a smooth enlarged prostate.

With respect to the Veteran's contention that his COPD and smooth enlarge prostate are related to in-service asbestos exposure, his DD 214 documents service aboard the USS Cone and that his military occupational specialty (MOS) was a yeoman.  However, the evidence of record is unclear as to whether the Veteran was exposed to asbestos based on his MOS or service aboard naval ships.  On remand, the service department must be contacted in order to ascertain whether, based on the Veteran's personnel or other records, he worked in areas and performed duties in accordance with his MOS where he would have been exposed to asbestos.

With regard to the Veteran's contention that his COPD and smooth enlarged prostate are related to in-service exposure to herbicides, the Board notes that according to 38 C.F.R. § 3.309(e) (2013), certain diseases may be presumed to be related to exposure to herbicides; COPD and a smooth enlarged prostate are not among the listed diseases.  However, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

As indicated above, the Veteran's DD 214 confirms service aboard the USS Cone.  Furthermore, a report from the U.S. Army and Joint Services Records Research Center (JSRRC) dated March 2009 notes that during the Veteran's service aboard the USS Cone, from December 9-15, 1972, the ship conducted Naval Gunfire Support (NGFS) operations in the coastal waters of Vietnam from north of Da Nang to the demilitarized zone (DMZ).  Additionally, from December 19, 1972 to January 3, 1973, the ship conducted another period of NGFS operations north of the DMZ off the coast of North Vietnam.  Also, from January 15-23, 1973, the ship conducted NGFS operations, and then remained on station as a supporting element after the signing of a cease-fire, from January 29 to February 6, 1973.  

Pertinently, the March 2009 report from JSRRC does not document whether the USS Cone docked at a harbor in Vietnam.  In this regard, in order for the Veteran to be presumed to have been exposed to herbicides in service, there must be evidence to show that he was actually physically present within the boundaries of the Vietnam.  For individuals with service on deep water vessels, this requires evidence that the Veteran had actual duty or visitation within Vietnam.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313(a); VAOPGCPREC 27-97; VAOPGCPREC 7-93.  The Board concedes that the Veteran participated in combat while aboard the USS Cone as evidenced by his receipt of the Combat Action Ribbon.  The Board also acknowledges the lay statement of record dated October 2010 by L.H., a former shipmate who served with the Veteran aboard the USS Cone, and his report that he and the Veteran went to Da Nang to obtain supplies to lift a helicopter off the ship.  However, the objective evidence does not otherwise address whether the Veteran had actual duty or visitation on shore within Vietnam.  As such on remand, the RO/AMC should attempt to confirm whether this was the case. 38 C.F.R. § 3.159(c)(2) (2013).  In this regard, a review of the record indicates that both deck logs from the USS Cone and the Veteran's service personnel records are not associated with the claims folder.  On remand, these records should be obtained.   

If the RO/AMC obtains information adequate for a finding that the Veteran was likely on shore within the Republic of Vietnam during his period of active duty and/or was exposed to asbestos during service aboard the USS Cone or any other naval ship, then it should schedule the Veteran for a VA examination in order to ascertain whether his diagnosed COPD and smooth enlarged prostate are etiologically related to his military service, to include herbicide and/or asbestos exposure.   See 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 
Finally, during the above-referenced Travel Board hearing in November 2012, the Veteran testified that he received treatment for his COPD and smooth enlarged prostate at the VA Medical Center in Mountain Home, Tennessee.  See the November 2012 Board hearing transcript, pgs. 15, 23-24.  A review of the claims folder reveals that although some treatment records from this facility have been associated with the claims folder, it is unclear as to whether all relevant treatment records have been.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request any outstanding VA treatment records from the VA Medical Center in Mountain Home, Tennessee pertaining to the Veteran's COPD and smooth enlarged prostate.  All attempts to secure this evidence must be documented in the claims folder/Virtual VA eFolder.
 
3. Attempt to obtain the Veteran's complete service personnel records.  

4. Attempt to verify the Veteran's claimed in-service asbestos exposure by contacting the Naval Historical Center, Ships History Branch and the Naval Sea Systems Command or other relevant Department of Defense office, regarding asbestos aboard the ships to which the Veteran was assigned.  All efforts to obtain these records should be fully documented, and a negative response should also be documented if records are not available. 

5. Undertake all necessary actions in order to establish 
whether the Veteran likely set foot on the shore of the 
Republic of Vietnam during his period of active service, 
to include contacting the National Archives and Records Administration, the U.S. Army and Joint Services Records 
Research Center (JSRRC), and/or any other such appropriate 
records repository for the purpose of conducting a search of 
deck logs of the USS Cone so as to determine whether the 
Veteran had duty on visitation on shore within the Republic of Vietnam during the periods of July 1971 to May 1973. 

6. If information obtained that is deemed adequate for a finding that the Veteran was likely on shore within the Republic of Vietnam and/or was exposed to asbestos during his period of active duty, then schedule the Veteran for a VA examination in order to ascertain the etiology of his COPD and smooth enlarged prostate.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be conducted and results reported in detail.  

Based on the review and the physical examination, the examiner is asked to render an opinion as to the following: 

a. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's COPD is related to his active military service, to include exposure to herbicides and/or asbestos.  

b. Whether the Veteran currently suffers from a smooth enlarged prostate; if the Veteran does not currently suffer from such, an opinion should be rendered as to when the disability resolved with consideration of a March 2004 VA treatment record noting an enlarged prostate.

c. If the Veteran suffers from a current smooth enlarged prostate, whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's smooth enlarged prostate is related to his active military service, to include exposure to herbicides and/or asbestos.  


The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7. After undertaking any additional development deemed by it to be appropriate, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



